In consolidated actions to recover damages, inter alia, for breach of trust and breach of contract, defendant Flushing Savings Bank appeals from (1) an order of the Supreme Court,' Suffolk County, dated July 1, 1980, which denied its motion to vacate a stipulation of settlement and (2) a judgment of the same court, entered July 11, 1980, upon its default in the terms of the stipulation of settlement, awarding to plaintiff Dart Mechanical Corporation the sum of $25,000 plus interest. Appeal from the judgment dismissed. No appeal lies from a judgment entered upon default (see CPLR 5511; cf. CPLR 3215, subd [h]). Order affirmed. No opinion. Respondent Dart is awarded one bill of $50 costs and disbursements to cover both appeals. Hopkins, Damiani, Lazer and Thompson, JJ., concur.